Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is in response to applicant’s communication filed on 09/25/19. Claims 1-20 are pending in this application. 
Information Disclosure Statement
The information Disclosure statement filed on 09/25/19 has been received and is being considered. 

Claim Rejections under 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7-10, 12 are rejected under 35 U.S.C. §103 as being unpatentable over Kakizoe (US 2015/0340650 A1) and further in view of Gubser (US 20160218239 A1) and further in view of Cok (US 20040140961A1).
Regarding claim 1, Kakizoe is directed towards light emitting devices and discloses an optical device comprising: a substrate 10; a first light-emitting portion located at a first surface side of the substrate (see fig 1, 2, 15 disclosing 30 formed on 10); a first light-shielding portion located at a position to cover light emitted from the first light-emitting portion (20 is a shield and covers 30) and emitted to the first surface side of the substrate at at least any angle of 70° to 90° ( see EL is orthogonal to surface 
However, Gubser, at least at paras [0022] and [0031] disclose a light detector. Kakizoe and Gubser are in the same or similar fields of endeavor. It would have been obvious to combine Kakizoe and Gubser. Kakizoe and Gubser may be combined by incorporating a light sensor of Gubser in the device of Kakizoe. One having ordinary skill in the art would be motivated to combine Kakizoe and Gubser in order to form a light responsive-light emitting device, see paras [0022] and [0031] of Gubser.
However, Gubser and Kakizoe do not explicitly disclose the orientation of the light sensor However, Cok, at least at claim 1 and para [0007] discloses that the light sensor is formed on the substrate and directly across the display. Gubser and Kakizoe and Cok are in the same or similar fields of endeavor.  It would have been obvious to combine Gubser and Kakizoe with Cok. Gubser and Kakizoe may be combined with Cok by forming the sensor of Gubser and Kakizoe in an arrangement disclosed in Cok. One having ordinary skill in the art would be motivated to combine Gubser and Kakizoe with Cok in order to measure emitted light, see para [0007]. 
Regarding claim 2, Gubser and Kakizoe and Cok discloses the optical device according to claim 1, wherein the first light-shielding portion is located anywhere from a position to cover light emitted from an end portion of the first light-emitting portion opposite to the first light-shielding portion and emitted to the first surface side of the substrate at an angle of 70° (see), to a position to cover light emitted from an end portion of the first light-emitting portion at the light-shielding portion side and emitted to the first surface side of the substrate at an angle of 90° ( see EL is orthogonal to surface of substrate 10).
Regarding claim 7, Gubser and Kakizoe and Cok disclose the optical device according to claim 1 wherein the first light-shielding portion is a metal electrode of a second light-emitting portion (see paras [0021] and [0022] disclosing wiring line and metal electrode being reflective).

Regarding claim 9, Gubser and Kakizoe and Cok disclose the optical device according to claim 8, further comprising: a third light-emitting portion and a second light-transmitting portion (see Kakizoe figs 6-8 disclosing multiple arrays),wherein the third light-emitting portion, the second light-transmitting portion, the first light-emitting portion, the first light-transmitting portion, and the second light-emitting portion are arranged in this order (see figs 6-8 disclosing multiple arrays), a width of the third light-emitting portion is 95% or greater and 105% or less of the width of the first light-emitting portion(see para [0064] disclosing pitch) (One having ordinary skill in the art would produce a device pitch within approximately even spacing – with taking manufacturing tolerances into account) and an interval between a center of the first light-emitting portion and a center of the second light-emitting portion is 95% or greater and 105% or less of an interval between the center of the first light-emitting portion and a center of the third light-emitting portion. (see para [0064] disclosing pitch). One having ordinary skill in the art would produce a device pitch within approximately even spacing – with taking manufacturing tolerances into account.

Regarding claim 10, Gubser and Kakizoe and Cok disclose the optical device according to claim 1 further comprising: a second light-shielding portion and a second light-transmitting portion, wherein the second light-shielding portion, the second light-transmitting portion, the first light-emitting portion, the first light-transmitting portion, and the first light-shielding portion are arranged in this order(see figs 6-8 disclosing multiple arrays), and a first interval that is an interval between a center of the first light-
Regarding claim 12, Gubser and Kakizoe and Cok disclose the optical device according to claim 1 and Gubser further discloses wherein the first light-emitting portion has a laminated structure of a light-transmissive first electrode, an organic layer, and a light-shielding second electrode (see para [0031] disclosing lamination of epoxy).

Claims 3-6, 11, 13-20 are rejected under 35 U.S.C. §103 as being unpatentable over Kakizoe, and further in view of Gubser, and Yamada (US 2013/0214301 A1) and Cok.
Regarding claim 3, Kakizoe, Gubser, and Cok disclose the optical device according to claim 2,
But does not explicitly disclose wherein Formula (1) below is satisfied where t is a thickness of the substrate, n is a refractive index of the substrate, and P is a distance from a center of the first light-emitting portion to a center of the first light-shielding portion, (1/N) x 2t x tan 6i - (L/2) < P < (1/N) x 2t x tan 02 + (L/2) (1) where 9i is sin'll.0 x sin(70°)/n), 02 is sin_1(1.0 x sin(90°)/n), and N is a natural number.
	However, this office action notes achieve emission angles is known in the art, see Yamada, at para[0157], fig 5a and table1, 2, disclosing pitch. Kakizoe, Gubser, Yamada and Cok are in the same or similar fields of endeavor. It would have been obvious to combine Kakizoe, Gubser, Yamada and Cok. Kakizoe, Gubser, Yamada and Cok may be combined by incorporating a light sensor spacing of Yamada in the combined device of Kakizoe, Gubser and Cok. One having ordinary skill in the art would be motivated to combine Kakizoe, Gubser, Yamada and Cok in order to form a light responsive-light emitting device with desirable light emission angles, see paras [0157] and fig 5a of Yamada.
Claims 4-6, 11, 13-20 are rejected under 35 U.S.C. §103 as being unpatentable over Kakizoe, and further in view of Gubser, Cok and Yamada (US 2013/0214301A1).
Regarding claim 4, Kakizoe discloses an optical device comprising: a substrate; a first light-emitting portion located at a first surface side of the substrate (see fig 1, 2, 15 disclosing 30 formed on 10); a first light-shielding portion provided to the substrate (20 is a shield and covers 30) a first light-transmitting portion located between the first light-emitting portion and the first light-shielding portion (see opening portion of 20a where OL emits); But Kakizoe does not explicitly disclose and a light-receiving element.
However, Gubser, at least at paras [0022] and [0031] disclose a light detector. Kakizoe and Gubser are in the same or similar fields of endeavor. It would have been obvious to combine Kakizoe and Gubser. Kakizoe and Gubser may be combined by incorporating a light sensor of Gubser in the device of Kakizoe. One having ordinary skill in the art would be motivated to combine Kakizoe and Gubser in order to form a light responsive-light emitting device, see paras [0022] and [0031] of Gubser.
However, Gubser and Kakizoe do not disclose wherein Formula (1) below is satisfied where t is a thickness of the substrate, n is a refractive index of the substrate,  L is a width of the first light-shielding portion, and P is a distance from a center of the first light-emitting portion to a center of the first light-shielding portion; (1/N) x 2t x tan 6i - (L/2) < P < (1/N) x 2t x tan 02 + (L/2) (1) where 9i is sin'll.0 x sin(70°)/n), 02 is sin'll.0 x sin(90°)/n), and N is a natural number.
	However, this office action notes achieve emission angles is known in the art, see Yamada, at para[0157], fig 5a and table1, 2, disclosing pitch. Kakizoe, Gubser and Yamada are in the same or similar fields of endeavor. It would have been obvious to combine Kakizoe, Gubser and Yamada. Kakizoe, Gubser and Yamada may be combined by incorporating a light sensor spacing of Yamada in the combined device of Kakizoe and Gubser. One having ordinary skill in the art would be motivated to 
However, Gubser, Kakizoe and Yamada do not explicitly disclose the orientation of the light sensor However, Cok, at least at claim 1 and para [0007] discloses that the light sensor is formed on the substrate and directly across the display. Gubser, Kakizoe and Yamada and Cok are in the same or similar fields of endeavor.  It would have been obvious to combine Gubser, Kakizoe and Yamada with Cok. Gubser, Kakizoe and Yamada may be combined with Cok by forming the sensor of Gubser, Kakizoe and Yamada in an arrangement disclosed in Cok. One having ordinary skill in the art would be motivated to combine Gubser, Kakizoe and Yamada with Cok in order to measure emitted light, see para [0007]. 
Regarding claim 5, Kakizoe, Gubser, Yamada and Cok disclose the optical device according to claim 4, wherein Formula (2) below is satisfied (1/N) x 2t x tan 9i < P < (1/N) x 2t x tan 02 (2), see light responsive-light emitting device with desirable light emission angles, see paras [0157] and fig 5a of Yamada.
Regarding claim 6, Kakizoe, Gubser, Yamada and Cok disclose the optical device according to claim 3, wherein N is 1, 2, or 3 See para [0157] and fig 5a of Yamada disclosing multiple inter variations resulting in different emission angles.
Regarding claim 11, Kakizoe, Gubser, Yamada and Cok disclose the optical device according to claim 10, wherein the first interval is an interval to shield light of at least 80° emitted from the first light-emitting portion through reflection by a second surface of the substrate to the first surface side(see para [0064] disclosing pitch). One having ordinary skill in the art would produce a device pitch within approximately even spacing – with taking manufacturing tolerances into account. this office action notes achieve emission angles is known in the art, see Yamada, at para[0157], fig 5a and table1, 2, disclosing pitch. Kakizoe, Gubser and Yamada are in the same or similar fields of endeavor. It would have been obvious to combine Kakizoe, Gubser and Yamada. Kakizoe, Gubser and Yamada may be combined by 
Regarding claim 13, Kakizoe, Gubser and Cok disclosehe optical device according to claim 1 wherein the substrate has a configuration in which at least a first layer and a second layer are laminated (see para [0031] disclosing lamination of epoxy), and a refractive index of a material forming the first layer is different from a refractive index of a material forming the second layer. See fig 3, para [0102] disclosing ranges in indices of refraction.
Kakizoe, Gubser, Yamada and Cok are in the same or similar fields of endeavor. It would have been obvious to combine Kakizoe, Gubser, Yamada and Cok. Kakizoe, Gubser, Yamada and Cok may be combined by incorporating a light sensor spacing of Yamada in the combined device of Kakizoe and Gubser and Cok. One having ordinary skill in the art would be motivated to combine Kakizoe, Gubser, Yamada and Cok in order to form a light responsive-light emitting device with desirable light emission angles, see paras [0157] and fig 5a of Yamada.
Regarding claim 14, Kakizoe, Gubser, Yamada and Cok disclose the optical device according to claim 4, wherein the first light-shielding portion is a metal electrode of a second light-emitting portion. (see paras [0021] and [0022] disclosing wiring line and metal electrode being reflective).
Regarding claim 15, Kakizoe, Gubser, Yamada and Cok disclose he optical device according to claim 14, wherein a width of the first light-emitting portion is 95% or greater and 105% or less of a width of the second light-emitting portion (see para [0064] disclosing pitch). One having ordinary skill in the art would produce a device pitch within approximately even spacing – with taking manufacturing tolerances into account.

Regarding claim 17, Kakizoe, Gubser, Yamada and Cok disclose the optical device according to claim 4, further comprising: a second light-shielding portion and a second light-transmitting portion,
wherein the second light-shielding portion, the second light-transmitting portion, the first light-emitting portion, the first light-transmitting portion, and the first light-shielding portion are arranged in this order order (see figs 6-8 disclosing multiple arrays), and a first interval that is an interval between a center of the first light-emitting portion and a center of the first light-shielding portion is 95% or greater and 105% or less of a second interval that is an interval between the center of the first light-emitting portion and a center of the second light-shielding portion(see para [0064] disclosing pitch). One having ordinary skill in the art would produce a device pitch within approximately even spacing – with taking manufacturing tolerances into account.
Regarding claim 18, Kakizoe, Gubser, Yamada and Cok disclose the optical device according to claim 17, wherein the first interval is an interval to shield light of at least 80° emitted from the first light-
Regarding claim 19, Kakizoe, Gubser, Yamada and Cok disclose the optical device according to claim 4, wherein the first light-emitting portion has a laminated structure of a light-transmissive first electrode(see para [0031] disclosing lamination of epoxy), an organic layer, and a light-shielding second electrode (see figs 6-8 disclosing multiple arrays).
Regarding claim 20, Kakizoe, Gubser, Yamada and Cok disclose the optical device according to claim 4, wherein the substrate has a configuration in which at least a first layer and a second layer are laminated(see para [0031] disclosing lamination of epoxy), and a refractive index of a material forming the first layer is different from a refractive index of a material forming the second layer See fig 3, para [0102] disclosing ranges in indices of refraction.

Response to Arguments
Applicant asserts that the cited art do not disclose any specific orientation regarding the light sensor (receiving unit). However, this office action now cites to Cok as disclosing these features. Thus, applicant’s assertions are now moot. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD CHIN/Primary Examiner, Art Unit 2813